UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:JUNE 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _X_ No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at August 5, 2011 Common Stock, $.01 par value ANNALY CAPITAL MANAGEMENT, INC. FORM 10-Q TABLE OF CONTENTS PART I Part I. FINANCIAL INFORMATION PAGE Item 1.Financial Statements: Consolidated Statements of Financial Condition at June 30, 2011 (Unaudited) and December 31, 2010 (Derived from the audited consolidated statement of financial condition at December 31, 2010) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the quarters and sixmonths ended June 30, 2011 and 2010 2 Consolidated Statements of Stockholders’ Equity (Unaudited) for the six months ended June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (Unaudited) for the quarters and six months ended June 30, 2011 and 2010 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 38 Part II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 6. Exhibits 40 SIGNATURES 41 PART I Part I Item 1.Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share and per share amounts) June 30, 2011 (Unaudited) December 31, 2010(1) ASSETS Cash and cash equivalents $ $ Reverse repurchase agreements Investments, at fair value: U.S. Treasury Securities (including pledged assets of $476,863 and $660,823, respectively) Securities borrowed Agency Mortgage-Backed Securities (including pledged assets of $82,193,414 and $67,787,023, respectively) Agency debentures (including pledged assets of $459,283 and $1,068,869, respectively) Investments with affiliates Corporate debt, held for investment Receivable for Investment sold Accrued interest and dividends receivable Receivable from Prime Broker Receivable for advisory and service fees Intangible for customer relationships, net Goodwill Interest rate swaps, at fair value - Other derivative contracts, at fair value Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: U.S. Treasury Securities sold, not yet purchased, at fair value $ $ Repurchase agreements Securities loaned, at fair value Payable for Investments purchased Convertible Senior Notes Accrued interest payable Dividends payable Interest rate swaps, at fair value Other derivative contracts, at fair value - Accounts payable and other liabilities Total liabilities 6.00% Series B Cumulative Convertible Preferred Stock: 4,600,000 shares authorized, 1,649,047 and 1,652,047 shares issued and outstanding, respectively 39,959 40,032 Stockholders’ Equity: 7.875% Series A Cumulative Redeemable Preferred Stock: 7,412,500 authorized, issued and outstanding Common stock, par value $.01 per share, 1,987,987,500 authorized, 831,047,443 and 631,594,205 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit ) ) Total stockholders’ equity Total liabilities, Series B Cumulative Convertible Preferred Stock and stockholders’ equity $ $ Derived from the audited consolidated financial statements at December 31, 2010. See notes to consolidated financial statements. 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME(LOSS) (dollars in thousands, except share and per share amounts) (Unaudited) For the Quarters Ended For the Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Interest income: Investments $ U.S. Treasury Securities 40 40 Securities loaned Total interest income Interest expense: Repurchase agreements Convertible Senior Notes U.S. Treasury Securities sold, not yet purchased 24 24 Securities borrowed Total interest expense Net interest income Other income (loss): Investment advisory and other fee income Net gains (losses) on sales of Mortgage-Backed Securities and agency debentures Dividend income Net gains (losses) on trading assets ) 77 77 Net gain (losses) on interest-only Mortgage-Backed Securities - - Income (expense) from underwriting ) Subtotal Realized gains (losses) on interest rate swaps(1) Unrealized gains (losses) on interest rate swaps ) Subtotal ) Total other (loss) income ) Expenses: Distribution fees - - - General and administrative expenses Total expenses Income (loss) before income taxes and income from equity methodinvestment in affiliate 133,579 ) 845,909 77,912 Income taxes ) Income (loss) from equity method investment in affiliate - Net income (loss) ) Dividends on preferred stock Net income (loss) available (related) to common shareholders $ $ ) $ $ Net income (loss) available (related) per share to common shareholders: Basic $ $ ) $ $ Diluted $ $ ) $ $ Weighted average number of common shares outstanding: Basic Diluted Net income (loss) $ $ ) $ Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities Unrealized losses on interest rate swaps - Reclassification adjustment for net (gains) losses included in net income (loss) Other comprehensive income (loss) Comprehensive income (loss) $ Interest expense related to the Company’s interest rate swaps is recorded in Realized losses on interest rate swaps on the Consolidated Statements of Operations and Comprehensive Income. See notes to consolidated financial statements. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (dollars in thousands, except per share data) (Unaudited) Preferred Stock Common Stock Par Value Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit Total BALANCE, DECEMBER31, 2009 $ ) $ Net income - Other comprehensive income - Exercise of stock options - 1 - - Stock option expense and long-term compensation expense - Conversion of Series B cumulative preferred stock - - 16 - - 16 Net proceeds from direct purchase and dividend reinvestment - 66 - - Preferred Series A dividends declared$0.9844 per share - ) ) Preferred Series B dividends declared $0.750 per share - ) ) Common dividends declared, $1.33 per share - ) ) BALANCE, JUNE 30, 2010 $ ) $ BALANCE, DECEMBER31, 2010 $ ) $ Net income - Other comprehensive income - Exercise of stock options - 5 - - Stock option expense and long-term compensation expense - 3 - - Conversion of Series B cumulative preferred stock - - 73 - - 73 Net proceeds from direct purchase and dividend reinvestment - - - Follow-on offering net proceeds - - - Preferred Series A dividends declared$0.9844 per share - ) ) Preferred Series B dividends declared $0.750 per share - ) ) Common dividends declared, $1.27 per share - ) ) BALANCE, JUNE 30, 2011 $ ) $ See notes to consolidated financial statements. 3 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Quarters Ended For the Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Cash flows from operating activities: Net income (loss) $ $ ) $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Amortization of Investment premiums and discounts, net Amortization of intangibles Amortization of deferred expenses (Gains) losses on sales of Mortgage-Backed Securities and Agency debentures ) Stock option and long-term compensation expense Unrealized (gains) losses on interest rate swaps Unrealized (gains) losses on interest-only Mortgage-Backed Securities ) - ) - Net (gains) losses on trading securities ) ) ) Gain on investment with affiliate, equity method - ) ) ) Proceeds from repurchase agreements from Broker Dealer Payments on repurchase agreements from Broker Dealer ) Proceeds from reverse repurchase agreements to Broker Dealer Payments on reverse repurchase agreements to Broker Dealer ) Proceeds from reverse repurchase agreements to Shannon - - Payments on reverse repurchase agreements to Shannon ) - ) - Proceeds from securities borrowed Payments on securities borrowed ) Proceeds from securities loaned Payments on securities loaned ) Payments on U.S. Treasury Securities ) Proceeds from U.S. Treasury Securities Net payments on derivatives ) Net change in: Other assets ) Accrued interest and dividend receivable ) ) ) Advisory and service fees receivable ) Interest payable Accounts payable and other liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Payments on purchases of Mortgage-Backed Securities and agency debentures ) Proceeds from sales of Mortgage-Backed Securities and agency debentures Principal payments on Mortgage-Backed Securities Proceeds from Agency debentures called Payments on purchase of corporate debt ) - ) - Net gains (losses) on other derivative securities ) - - Principal payments on corporate debt - - Purchase of investment in affiliate ) - ) - Purchase of customer relationships ) - ) - Payments on reverse repurchase agreements - - - ) Proceeds from reverse repurchase agreements - - - Net cash provided by (used in) investing activities ) ) ) Cash flows from financing activities: Proceeds from repurchase agreements Principal payments on repurchase agreements ) Issuance of Convertible Senior Notes - - - Proceeds from exercise of stock options Net proceeds from follow-on offerings - - - Proceeds from direct purchases and dividend reinvestments Dividends paid ) Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Interest paid $ Taxes paid $ Noncash investing activities: Receivable for Investments sold $ Payable for Investments purchased $ Net change in unrealized loss on available-for-sale securities and interest rate swaps, net of reclassification adjustment $ Noncash financing activities: Dividends declared, not yet paid $ Conversion of Series B cumulative preferred stock $
